SIBLEY, Circuit Judge
(concurring).
I think the judgment ought to be reversed and a new trial had. As to the merits of the situation, the lengthy and elaborate contracts the parties made are more for the sale and operation of a mining property, with the transfer of the stock figuring as the means for the final sale of the mine, than a simple installment sale of stock. The provision on which the business was ended was, that in the event of default in payments and an election by the sellers to end the contract, the buyers would redeliver possession of the mine free of all liens and taxes, and the entire capital stock, which was deposited in escrow by the sellers, would be returned to them, “and this contract shall thereupon cease and determine and be utterly void, and all payments theretofore made by Mexican Mines Limited upon the notes herein described shall be forfeited as liquidated damages for the use of said mines during the period of possession of the same.” The mines had in fact been practically exhausted by the use. The $144,404 thus retained *60for the use of the mines represents their exhaustion. None of it is gain unless in excess of the cost basis of the mine less its salvage value. Under the present evidence the stockholders do not appear to have realized any gain.